Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 1 of 8 PagelD: 21

EXHIBIT A
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 2 of 8 PagelD: 22

+2 eens wn ere

Oct 19 20,04: 11p Kendall S. Murphy, Esq. 6099891314 p.2

Kendal! 8. Murphy, Esquire — NJ Attorney — 1D Number: 035261995

 

309 Market Street
Trenton, New Jersey 0811
Telephone No.: 609-394-8382
Attorney for Plaintiff
Jamal A. Barlow 3 SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION - MERCER COUNTY
Plaintififs), :
vs. :
: DOCKET NO.: MER-L-001616-20
Tara Dzurkoc, John Doe Officers, 1-10, :
City of Trenton, U.S. Marshals Task : CIVIL ACTION
Force, John Doe, 1-10, Individually 4
Jointly and Severally :
: SUMMONS
Defendant(s) :

 

FROM THE STATE OF NEW JERSEY, TO THE DEFENDANT(S) NAMED BELOW:

City of Trenton

City Hall

319 East State Street
Trenton, New Jersey 08608

The plaintiff named above has filed a lawsuit against you in the Superior Court of New Jersey.
The Complaint attached to this Summons states the basis of this lawsuit. If you dispute this
Complaint you or your attomey must file a written answer or motion and proof of service with the
deputy clerk of the Superior Count in the county listed above within 35 days from the date you

teceived this Summons, not Counting the date you received it, A filing fee payable to the Clerk of

of the Superior Court) must accompany your answer or motion when it is filed. You must also
send a copy of your answer or motion to plaintiff's attomey whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your tights: you
must file and serve a written answer or motion (with fee and completed Case Information
Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit, If judgment
is entered against you, the Sheriff may seize your money, ‘wages Or property to pay off all or part
of the judgment.

CITY OF TRENTON
OCT 2 0 2020
CITY CLERK'S OFFICE
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 3 of 8 PagelD: 23

Kendall $. Murphy, Eeq.

Oct 19 20,04: 11p 6099801314

p.3

If you cannot afford an atlomey, you may call the Legal Services Office in the county where you
live, telephone (609) 69$-6249 for Mercer County. If you do not have an attorney and are not
eligible for free legal assistance, you may obtain a referral to an attorney by calling the Mercer

County Lawyer Referra! Services at (609) 585-6200.

é ’ ‘

lerk, Superior Court of New Jersey
Dated: October 19, 2020

Name of Defendant(s) to be served: City of Trenton
Address for Service: City of Hall

319 East State Street
Trenton, New Jersey 08608
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 4 of 8 PagelD: 24

Weis Ube IY Ue UIC Ibe
Oct 19 20,04:11p Kendell S. Murphy. Esq. 6099891314 p.4

*

KENDALL S. MURPHY, ESQ., P.C. (035261995)
309 MARKET STREET

TRENTON, NEW JERSEY 0861!

Phone: (609) 394-8392, Fax: (609) 989-1314
Email: kenya len? einlcom

 

Aftormey for Plaintifi{s)
Jamal A. Barlow, : SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION - MERCER COUNTY
Plaintiffs) A
v. : Civil Action
Tara Drurkoc, John Doe Officers 1-10, _
City of Trenton, U.S. Marshals Task : Docket No.: MEV.- L-OOWNW 20
Force, John Doe 1-10 Individually, :
Jointly and Severally :
Defendant(s) : COMPLAINT and JURY DEMAND

Plaintiff residing at 611 Bridge Street, in the City of Trenton, County of Mercer, State of
New Jersey, by way of complaint states:

1. Atall relevant times, Defendants, Tara Dzurkoc, was an Officer employed with the
City of Trenton Police Department, located at 225 North Clinton Avenue, City of
Trenton, State of New Jersey.

2. Atall relevant times, Defendants, U.S. Marshals Task Force, was employed with
the United States Government, located at 402 East State Street, City of Trenton,
State of New Jersey.

3. John Dos I-10 is a fictitious designation for an individual or business entity, agent
Servant, or assign thereof whose act or omission contributed to the damages
sustained by the Plaintiff as set forth more fully herein.

4. The principals, City of Trenton and U.S. Marshals Task Force is responsible for the

acts or omissions of its agent, servant, or assign.
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 5 of 8 PagelD: 25

. ue 19 cud icin
Oct 19 20.046:11p Kendall S. Murphy, Esq. 6099891314 p.§

COUNT}

5. On or about September 13, 2018, Plaintiff was at his residence located at 611
Bridge Street, City of Trenton, New Jersey.

6. Atthe same time and place, Defendants were present.

7, Defendants approached the Plaintiff and apprehended the Plaintiff for oustanding
municipal warrants.

8. At that point, Defendants grabbed the Plaintiff forcibly handeuffing him, and threw "
Plainti€f to the ground.

9. While on the ground and in custody said Plaintiff was viciously attacked, bitten,
and savaged by a dog owned by the Defendants for which Defendants are lkable
within the meaning of the statute in such case made and Provided.

10. Defendants realized that they had injured his arm and nonetheless they took him to
the City of Trenton Police Station for processing prior to the hospital.

11. These acts and omissions by Defendants and/or John Doe 1-10 are ultra vired
beyond the official duties of these Defendants,

12. Defendants and/or John Doe 1-10 acted in concert and each failed to protect the
Plaintiff from assault and injury.

13. These acts and omissions by Defendants and/or John Doe 1-10 constitute individual
criminal acts not barred by the Tort Claims Act.

14. These acts and omissions by the Defendants and/or John Doe 1-10 are civil rights
violations specifically proscribed by 42 U.S.C. § 1983 et seq.

15. As a direct and proximate result of the acts and/or omissions of the Defendants

and/or John Doe 1-10 Plaintiff suffered personal injuries which necessitated
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 6 of 8 PagelD: 26

OO Ul 19 20e0 UIE cooA
Oct 19 20,04:11p Kendall S. Murphy, Esq. 6099891314 p.6

medical treanent and which resulted in pain and suffering, disability and loss of
the normal enjoyment of life.
16, Defendants including but not limited to Defendants and/or John Doe 1-10, assaulted
injured, searched, arrested, and detained Plaintiff.
17. Defendants and/or John Doe 1-10, used excessive force causing injury and great
distress to Plaintiff.
(8. The foregoing acts and omissions of said and/or John Does 1-10 constituied a
violation of constitutional rights under the 14” and 8* Amendments giving tise to
a federal cause of action under 42 U.S.C. § 1983.
WHEREFORE, Plaintiff demands Judgment against the Defendants and/or John Die 1-10
individually jointly, and severaily for:
a. Punitive Damages; and/or
b. Compensatory damages: and/or
c. Attorney's fees: and
d. Interest; and
e. Cost of suit.

Fionbabed (VI

J
KENDALL S. MURPHY, ES
Attomey for Plaintiff

By:

Dated: September 10, 2020
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 7 of 8 PagelD: 27

eRe te ee os etme

* Oot 19 20,04:1 1p Kendall S. Murphy, Esq. 6099891314 p.?

+

JURY DEMAND

Pursuant to R. 1:8-1(b) and R. 4:35-1 of the New Jersey Court Rules, Plaintiff(s) hereby
demand a trial by jury for all issues so triable.

GN UNSEL

Pursuant to R.4:5-1(c) and R. 4:25 4 of the Court Rutes, Kendall S. Murphy, Esquire is
hereby designated as Trial Counsel for Plaintiffs) in connection with this litigation.

E M TI

PLEASE TAKE NOTICE that Plaintiff(s) will use per diem argument during closing
argument at Trial and suggest to Jury that unliquidated damages be calculated on a time-unit basis
without reference to a specific sum, pursuant to Rule 1:7-1(b). Proper explanatory instructions to
the Jury shall be requested in accordance with the Rule.

 

Pursuant to R. 4:5-1(b) of the New Jersey Court Rules, the undersigned hereby certifies
that the matter in controversy if not the subject of any other action pending in any court or of a
pending arbitration proceeding. No other action or arbitration proceeding is contemplated, other
than, if applicable to this case, UM/UIM arbitration. The undersigned does not know the names of
any other parties who should be joined in the action or who are subject to joinder.

 

Pursuant to R. 4:17-)(b)(ii) of the New Jersey Court Rules, Plaintiff(s) hereby demand
that the answering defendant answer Form C Uniform Interrogatories, and that such answers be
served upon Plaintiff's counsel, Kendall S. Murphy, Esquire, 309 Market Street, Trenton, New
Jersey 08611 in the time and manner set forth in the New Jersey Court Rules and the Discovery
Instructions and Definitions set forth below.

LD VERY
Case 2:20-cv-15594-KSH-CLW Document1-1 Filed 11/05/20 Page 8 of 8 PagelD: 28

* Oct 1920,04:11p Kendall S. Murphy, Eeq. ~ "6099891314 o.8

Pursuant to R. 4:10 of the New Jersey Court Rules, Plaintiff(s) hereby demand the

answering Defendant respond to the Interrogatories and Request for Production of Documents
that follow,

 

Dated: September 10, 2020
